DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the clams
The amendment filed 11/30/21 is acknowledged and has been entered.  Claims 1-3, 5, 8, 10 and 12-15 have been amended.  Claim 11 has been cancelled. Claims 10 and 12-15 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-9 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oved et al (US 2019/0180846) in light of Cramer et al (Nature Communication, 2018, 9:1980, pages 1-16) and in view of von Wussow (US 6,200,559) and Althaus et al (US 2003/0108550).
Oved et al discloses a method and devices for detecting MX1 and CRP or MX2 and CRP (e.g. abstract, para’s 0051, 0226-0228).  As shown by Cramer et al MX2 is another name for MXB.  Oved et al also discloses that the method can comprise measuring the expression of many additional markers such as PCT (e.g. para 0160).   Oved et al discloses that the expressions or levels of the proteins can be detected using methods known in the art and typically involve the use of antibodies for use in immunoassays (e.g. para’s 0257-0264).  Oved et al discloses that lateral flow assays and devices can be used for this detection (e.g. para’s 0276-0319).  Oved et al discloses that the detection format can be a multiplex format in a test strip and that the number of strips must equal the number of target species (e.g. para 302). Oved discloses the device can comprise a sample pad (sample application zone) (e.g. para 
Oved et al differs from the instant invention in failing to specifically teach the device comprises a detection reagent for Mx-B and a detection reagent for PCT.
Von Wussow teaches that it is known and conventional in the art to utilize antibodies specific for MxB in immunoassays for the detection of MxB (e.g col 3, lines 4-13, col 5, lines 19-34).
Althaus et al teaches that it is known and conventional in the art to utlize antibodies specific for PCT in immunoassays for the detection of PCT (e.g para’s 0014-0018, 0043-0054).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by von Wussow for MxB (MX2) into the lateral flow assay device of Oved et al because Oved et al specifically teaches the MX2 and CRP can be detected instead of MX1 and CRP and therefore one of ordinary skill in the art would incorporate MX2 
It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by Althaus et al for PCT into the lateral flow assay device of Oved et al because Oved et al specifically teaches additional markers such as PCT can be detected and therefore one of ordinary skill in the art would incorporate PCT antibodies and the detection of PCT with the detection of MX2 and CRP in the device of Oved et al.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating PCT antibodies into the method and device of Oved et al for detecting the MX2, CRP and PCT in the method of Oved et al.
With respect to the recitation “for discriminating between bacterial and viral infections” as recited in claim 1.  This recitation is intended use of the device.  The examiner notes that such statements are directed to the intended use of the claimed invention.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the intended use then it meets the claim.  In the instant case, the combination of Oved et al., Wussow  and Althaus et al teach the same components and structures as currently recited and thus would have the ability to discriminate between bacterial and viral infections.  Nevertheless, Oved et al discloses that the methods and devices provide for determining the presence of a 
Thus, for all the reasons stated above the combination of Oved et al.,  von Wussow and Althaus et al reads on the instantly recited claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al., von Wussow and Althaus et al as applied to claims 1, 3-5 and 8-9 above, and further in view of White et al (US 5,466,581).
See above for the teachings of Oved et al., von Wussow and Althaus et al.
Oved et al., von Wussow and Althaus et al differ from the instant invention in failing to teach a fourth detection reagent with binding affinity to BPI.
White et al teaches a correlation of BPI levels in a subject with bacterial infection (e.g. col 12, lines 29-32).  White et al also teaches that it is known and conventional in the art to utilize antibodies that have affinity for BPI in assay methods to detect the BPI in the sample (e.g. col 1, line 55 – col 2, line 17, col 5, line 48 – col 6, line 26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by White et al into the modified device and method of Oved et al for the detection of BPI because White et al shows that BPI levels are correlated with subjects having a bacterial infection and one of ordinary skill in the art would recognize that  additional tests for a marker such as BPI which is correlated with bacterial infections would provide a more confident assessment of bacterial infection and aide in distinguishing between bacterial infection and/or viral infection.  It has long been held that it is obvious In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate antibodies such as taught by White et al into the modified device and method of Oved et al for the detection of BPI to provide a more confident assessment of bacterial infection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al., von Wussow  and Althaus et al as applied to claims 1, 3-5 and 8-9 above, and further in view of Pack et al (7,300,802) or Yarnall et al (US 2006/0292636).
See above for the teachings of Oved et al., von Wussow and Althaus et al.
Oved et al., von Wussow and Althaus et al. differ from the instant invention in failing to teach the device comprises a test window.
Pack et al teaches that it is known and conventional in the art to have a lateral flow device comprise a detection window in order to observe a signal (e.g. Fig. 7 and col 4, lines 19-23).
Yarnall et al teaches that it is known and conventional in the art to have a lateral flow device comprise a detection window (e.g. para 0087).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a detection window into the modified device of Oved et al because both Pack and Yarnall show that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al., von Wussow and Althaus et al as applied to claims 1, 3-5 and 8-9 above, and further in view of Boehringer et al (US 6,924, 153).
See above for the teachings of Oved et al., von Wussow and Althaus et al.
Oved et al., von Wussow and Althaus et al differ from the instant invention in failing to teach the detection reagents are chemically conjugated to the detectable marker.
Boehringer et al teaches that it is known and conventional in the art to have antibodies covalently bound to the label (marker) (chemically conjugated for an irreversiable reagent conjugate) (e.g. col 14, lines 17-26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate covalent bonding between the antibodies and labels in the modified method and device of Oved et al because Boehringer et al shows that it is known and conventional in the art and is a preferable complex.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating covalent bonding between the antibodies and labels in the modified method and device of Oved et al.

Response to Arguments
Applicant's arguments and the affidavit of Dr. Detlef Jakschies filed 11/30/21 have been fully considered but they are not persuasive.  
Applicant argues while Oved et al does disclose the determining an expression level of PCT, this is only contemplated in combination with MX1, as evidenced by paragraph 0181.
This argument is not found persuasive because Oved et al specifically teaches the detection of MX1 and CRP or MX2 and CRP (e.g. abstract, para’s 0051, 0226-0228) and specifically teaches that additional makers can be detected (e.g. para’s 0160, 0181) and one would recognize that the teachings of MX1 marker (e.g. para 0181) in combination with other markers would also include the additional markers when the MX2 marker is replaced for the MX1 marker.  For example, para 0181 discloses the combination for the detection of MX1 + CRP + PCT and one would recognize that when detection MX2 + CRP one could also additionally detect PCT and one would use the appropriate antibodies in the modified device of Oved for the detection of MX2, CRP and PCT. Also, one of ordinary skill in the art must consider all embodiments of a disclosure and it is well settled that a reference must be evaluated for all disclosures not just its preferred embodiments.  In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972).
Applicant argues that according to von Wussow et al., MXA and MXB are considered to be equivalents. However, the specification provides results demonstrating that MXB is more reliable when used as marker for viral infections. In particular, Example 2 shows that detection of Mx-A protein was only able to identify 77% of viral diseases, whereas Mx-B was able to identify 92% of viral diseases. On the other hand, 
This argument is not found persuasive because the instant claims are not directed to a method of detection but rather are directed to a device.  The arguments therefore directed to the sensitivity and specificity of the detection is not germane with respect to the device because Oved et al., Wussow  and Althaus et al teach the same components and structures as currently recited and therefore the modified device of Oved et al is capable of sensitivity or specificity of detection if utilized in a method of discriminating between bacterial and viral infections.
The declaration of Dr. Detlef Jakschies filed 11/30/21 has been considered but is insufficient.  Dr. Jakschies states in section 8, page 2(filed 11/30/21) that the declaration describes what advantages the essential differences of the claimed method provide over Oved et al.
This argument and declaration of Dr. Jakschies is not found persuasive and is insufficient because the instant claims are not directed to a method but are rather directed to a device and therefore the statement is not on point.

This argument and declaration of Dr. Jakschies is not found persuasive and is insufficient because the instant claims are not directed to a method but are rather directed to a device and therefore the statement is not on point.  In the instant case, the combination of Oved et al in view of von Wussow and Althaus et al teaches a device comprising the sample application zone, detection zone, first detection reagent, second detection reagent and third detection reagent as currently recited and therefore the modified method of device is capable of discriminating between a viral and bacterial infection within a few minutes and capable of performing a method in a routine setting by a medical professional without any additional technical equipment.
Dr. Jakschies statements in sections 15-22 are directed to Oved and MX1 and CRP.  These statements are insufficient because Dr. Jakschies has failed to specifically address the teachings of MXB2 and CRP and the lateral flow device which would comprise the binding reagents for these two specific markers.  Dr. Jakschies is directly to preferred embodiments and is not addressing all discloses embodiments of the device.  
Dr. Jakschies states in section 24, page 5 that his claimed method uses MXB as reliable marker for determining a viral infection and combination of CRP and PCT as reliable markers for the determination of bacterial infections.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sambursky et al (US 2017/0114392) discloses that it is known and conventional in the art to include procalcitionin (PCT) detection with other markers such as CRP for determining whether an infection is bacterial or viral (e.g. para 0025, 0091).  Thus, teaching the combination of PCT with other markers allows for differentiation of bacterial and viral infections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.